MEMORANDUM **
Samvel Avetisyan, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Where it is unclear whether the BIA conducted a de novo review, we look to the IJ’s decision as a guide. See Avetova-Elisseva v. INS, 213 F.3d 1192, 1197 (9th Cir.2000). We review for substantial evidence, see Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding. Avetisyan’s omission from his asylum interview of the physical abuse that he claimed he suffered during his detention goes to the heart of his asylum claim. See Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.2004). Accordingly, his asylum claim is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.